 1   RICHARD M. OBERTO
     ATTORNEY AT LAW
 2   State Bar No. 247285
     516 W. Shaw Ave. Ste 200
 3   Fresno, California 93704
     Telephone: (559) 221-2557
 4
     Attorney for Defendant,
 5   Deena Vang Lee

 6                        IN THE UNITED STATES DISTRICT COURT
 7                      FOR THE EASTERN DISTRICT OF CALIFORNIA
 8
 9   UNITED STATES OF AMERICA,           )           No. 1:19-cr-00081-DAD-BAM
                                         )
10                   Plaintiff,          )          STIPULATION REGARDING
                                         )          EXCLUDABLE TIME PERIODS UNDER
11         v.                            )          THE SPEEDY TRIAL ACT;
                                         )          FINDINGS AND ORDER
12   DEENA VANG LEE,                     )
                                         )
13                    Defendant.         )
     ____________________________________)
14
                                          STIPULATION
15
            Plaintiff United States of America, by and through its counsel of record, and
16
     defendant, by and through defendant’s counsel of record, hereby stipulate as follows:
17
            1.     By previous order, this matter was set for status at 1 p.m. in Courtroom 8 of
18
                   the Fresno Division of the above-entitled court on August 12, 2019.
19
            2.     By this stipulation, defendant now moves to continue the status conference
20
                   until 1 p.m. in Courtroom 8 of the Fresno Division of the above-entitled
21
                   court on October 28, 2019, and to exclude time from August 12, 2019, to
22
                   October 28, 2019.
23
            3.     The parties agree and stipulate, and request that the Court find the
24
                   following:
25
                   a)      When counsel for the defendant DEENA VANG LEE accepted
26
                           appointment in this case, the matter was already set for status on
27
                           August 12, 2019, and defense counsel had pre-planned travel that
28
                           week. Consequently, defense counsel is unavailable for the hearing.

                                                                                                   1
 1        b)     Defense counsel needs additional time to review the discovery in the
 2               case, explore settlement options, and prepare for potential trial.
 3               Meanwhile, the assigned Assistant United States Attorney is
 4               planning to formulate a plea bargain offer for consideration before
 5               the anticipated next hearing date on October 28, 2019.
 6        c)     Defense counsel believes that failure to grant the above-requested
 7               continuance would deny him the reasonable time necessary for
 8               effective preparation, taking into account the exercise of due
 9               diligence.
10        d)     The government does not object to the continuance.
11        e)     Based on the above-stated findings, the ends of justice served by
12               continuing the case as requested outweigh the interest of the public
13               and the defendant in a trial within the original date prescribed by the
14               Speedy Trial Act.
15        f)     For the purpose of computing time under the Speedy Trial Act, 18
16               U.S.C. § 3161, et seq., within which trial must commence, the time
17               period of August 12, 2019 to October 28, 2019, inclusive, is deemed
18               excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) because it
19               results from a continuance granted by the Court at defendant’s
20               request on the basis of the Court’s finding that the ends of justice
21               served by taking such action outweigh the best interest of the public
22               and the defendant in a speedy trial.
23   4.   Nothing in this stipulation and order shall preclude a finding that other
24        provisions of the Speedy Trial Act dictate that additional time periods are
25        excludable from the period within which a trial must commence.
26   IT IS SO STIPULATED.
27
28


                                                                                           2
 1   DATED: 7/26/2019                           /s/ Vincente Tennerelli              _______
                                                       VINCENTE TENNERELLI
 2                                                     Assistant United States Attorney
 3
 4   DATED: 7/26/2019                           /s/Richard M. Oberto___            ________
                                                       RICHARD M. OBERTO
 5
                                                       Attorney for the defendant,
 6                                                     Deena Vang Lee

 7                                  FINDINGS AND ORDER
 8
            IT IS SO ORDERED that the 1ST Status Conference is continued from August 12,
 9
     2019 to October 28, 2019 at 1:00 PM before Magistrate Judge Barbara A. McAuliffe. Time
10
11   is excluded pursuant to 18 U.S.C.§ 3161(H)(7)(A), B(IV).

12          IT IS SO ORDERED.

                                                         /s/ Barbara   A. McAuliffe
13
     Dated: July 29, 2019
14                                               UNITED STATES MAGISTRATE JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                                                           3
